United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1295
                                 ___________

Mary J. Reha,                           *
                                        *
                  Appellant,            *
                                        *
      v.                                *
                                        *
Linda Jewett-Cooper; James A.           *
Benzoni; Scott Duncan; Jack Bishop; *
George Bergerson; Robert A.             *
Hutchinson; Preston Daniels; Steve      *
Drane; Mary Van Horn; Ronald            *
Wakeham; Rick Moody; Bruce              *
Bergman; Vicky Long Hill; William       * Appeal from the United States
Moulder; Doug Philiph; Darren           * District Court for the Southern
Cornwell; Sean Wissink; Max             * District of Iowa.
Halverson; Robin Sprafka; Tracy         *
Rhoads; John Sarcone; Susan Cox;        *      [UNPUBLISHED]
Ralph E. Marasco; Michelle              *
Chenoweth; Bob Rice; Gregory            *
Brandt; Carol Egly; Cynthia Moisan;     *
Thomas Renda, Judge; Karen Ramano; *
Arthur Gamble; J. D. Stoval; J. W.      *
Jordan; Marsha Ternus; Louis A.         *
Lavorato; Tom Miller; Vicky             *
Gonzalez; Pat Paxton; Kent Decker;      *
Mary Maloney; Lois Leary; Donna V. *
Boetel-Baker; City of Des Moines,       *
Iowa; Jane Doe; John Doe,               *
                                        *
                  Appellees.            *
                                   ___________
                             Submitted: March 7, 2002

                                  Filed: March 8, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Mary J. Reha appeals the district court's dismissal of Reha's civil action for
failure to state a claim upon which relief may be granted. Having carefully reviewed
the record, we conclude dismissal was proper. Accordingly, we affirm. See 8th Cir.
R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-